PER CURIAM.
This appeal is from a motion granting a new trial. The appeal was taken on July 9, 1948. Appellees moved to dismiss it on the ground that the order was not a final decision, within the meaning of § 128(a) of the Judicial Code, 28 U.S.C.A. § 225(a),1 1946 Edition, then in effect, and hence was not appealable. The motion is well founded. Sentinel v. Dinwiddie, 7 Cir., 41 F.2d 57; Hunt v. United States, 10 Cir., 53 F.2d 333; East Erie Commercial Co. v. Denial, 3 Cir., 66 F.2d 555; Frank Mercantile Corp. v. Prudential Ins. Co., 3 Cir., 115 F.2d 496. Accordingly, it is granted and the appeal is dismissed.

 Now 28 U.S.C.A. § 1291.